Citation Nr: 1701813	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-21 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a Travel Board hearing in his August 2013 appeal.  The hearing was scheduled for November 2016 and notice was sent to the Veteran's address of record as well as his new address in September and October 2016.  The Veteran did not appear for his hearing, and has not made any attempts to reschedule it.  As such, the hearing request is deemed withdrawn. 

The Board notes that the scope of a service connection claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has broadly characterized the Veteran's claim as one for service connection for an acquired psychiatric disability.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. An August 2010 rating decision denied the claim of entitlement to service connection for PTSD; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder. 

3.  The most probative evidence of record indicates the Veteran's reported stressful event did not occur in service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

2.  The criteria for service connection for an acquired psychiatric disorder claimed as PTSD are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In August 2010, the RO denied the Veteran's claim of service connection for PTSD reasoning that he did not have a current diagnosis of PTSD or an in-service stressor that caused the PTSD.  The RO noted that while the Veteran claimed the in-service stressor was an automobile accident in which he was involved, and in which three people were killed, the reported date of the accident March 16, 1973, was outside the Veteran's period of service and therefore could not be used in determining service connection.  The record at the time of the rating decision consisted of the Veteran's service treatment records, his military personnel file, lay statements, private treatment records, and outpatient VA treatment records.  The Veteran did not appeal the rating decision or submit any pertinent evidence within the appeal period. 

The evidence submitted after the expiration of the appeal period includes statements from the Veteran indicating the automobile accident occurred at a different date than the one the RO considered.  Also, the statements provide additional details of the accident. 

When viewing this evidence in the light most favorable to the Veteran, the Board finds the evidence to be new and material.  This follows because it is not cumulative or redundant of the evidence previously of record, and it tends to show the Veteran's stressor may have occurred in service.  Accordingly, reopening the claim for service connection for an acquired psychiatric disorder is warranted.  


Service Connection for an Acquired Psychiatric Disorder 

Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that all pertinent available service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  Additionally, the Board notes a June 2010 formal finding of lack of information sufficient to corroborate the claimed in-service event issued by the RO.  The Veteran was also afforded a VA examination in April 2010 in which the examiner had access and reviewed the evidence of record and made pertinent findings, discussed below, which were sufficient to adequately determine the outcome of this claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the April 2010 VA medical examination is adequate for adjudication purposes because it provides the results of comprehensive psychological examination necessary to determine if an acquired psychiatric disability was present, as well as a complete medical opinion.

The Board notes a November 2009 report of accidental injury, in which the Veteran stated he contacted the police department in 2009 and was told that the official accident report no longer existed because the department does not keep records that remote in time.  The Board notes that the records of the Veteran's hospitalization at Obici Hospital following his motor vehicle accident are also not of record.  In a February 2012 VCAA letter the RO advised the Veteran to submit a VA Form 21-4142 if he wished the RO to acquire private records.  The Veteran has not submitted any authorization for the release of private records.  As such, the RO fulfilled its duty to assist by providing notice of what was needed from the Veteran, and is under no obligation to procure such records because the Veteran has not provided the required authorization.  

Neither the Veteran nor his representative has identified any additional, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the Veteran's claim on its merits. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Entitlement to service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).


Corroboration of every detail of a claimed stressor, including an appellant's personal involvement, is not required; rather, a veteran needs only to submit independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

Factual Background and Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, which he contends originated in service as a result of an automobile accident. 

The Veteran was diagnosed with major depressive disorder with a consequentially related alcohol abuse disorder in an April 2010 VA examination.  The examiner concluded the Veteran's current symptoms were likely related to an automobile accident in which he was involved.  Therefore, the central issue to resolve is whether the automobile accident occurred during the Veteran's active duty service. 

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder.  This follows, because the most probative evidence of record shows the automobile accident did not occur during his active duty service.

The Veteran has reported an automobile accident is the cause of his present symptoms.  In a November 2009 statement in support of his claim for PTSD, the Veteran reported he was in an auto accident sometime in July or August 1972, while he was on military leave.  Likewise, he reported the accident occurred in July or August 1972 in a report of accidental injury, which the Veteran completed and submitted in 2009.  However, during the April 2010 VA examination, the Veteran stated the accident occurred on March 16, 1973 and that he was hospitalized for nine months as a result of his injuries.  Then, in a March 2012 statement, the Veteran reported the accident occurred in March 1971 and caused his current symptoms.  

Similarly, the Veteran's medical records provide conflicting dates for the accident.  Clinical records from October 2009 indicate that the Veteran reported the accident occurred in 1971.  An April 1974 VA report of accidental injury, completed and signed by the Veteran, states the accident occurred on March 16, 1973, while records obtained from the Social Security Administration (SSA) indicate that the accident occurred in 1972.    

The Veteran's DD Form 214 reveals he enlisted in the Navy in March 1972 and was discharged on March 1, 1973.  Based on the conflicting dates which the Veteran has provided only the July or August 1972 timeframe falls within his active duty service.  Although clinical and SSA records provide different dates for the accident, the Board notes these inconsistencies are due to the Veteran's own inconsistent reports.  The dates in those records are found in the medical history section, which is based on the Veteran's own reports and not on the official records of the accident. 

Most importantly, two contemporaneous records provide some clarity as to the date of the accident.  The first is a medical statement from Dr. Howell, orthopedic surgeon dated February 1974.  In it, the physician indicates the Veteran was treated for a comminuted fracture to the right femur, possible inter-abdominal injuries, multiple contusions, and abrasions.  The treatment date noted is March 16, 1973.  Furthermore, the statement indicates the Veteran was treated again in July and October 1973 for a delayed union fracture on the right femur, and for a bone graft respectively.  Similarly, the second record is a note from Dr. Howell dated April 1974 indicating the Veteran was admitted on March 16, 1973 for the same conditions as stated in the medical statement.  The Board finds these records to be most probative because they are closely related in time to the date of the accident, provide an exact date of the accident, and are based on observations by a treating physician. 

The Board acknowledges the Veteran's contentions that his psychiatric condition began in service as a result of the automobile accident.  Nevertheless, the Board finds that the Veteran's reports of the accident's date not credible, because he has been an inconsistent historian.  In various statements and reports, the Veteran has provided three different dates for the accident.  Of the three dates only one falls within his period of service.  The clinical records and the SSA records indicate the Veteran was hospitalized for nine months as a result of the accident.  However, the Veteran's personnel and medical records conflict with this time period.  Specifically, the Veteran's personnel records contain multiple administrative remarks from July to October 1972 indicating he had multiple unauthorized absences from his ship.  If the accident occurred in July or August 1972 and the Veteran was hospitalized for nine months, it would be impossible for the Veteran to have multiple absences and subsequent returns to his ship.  Also, the Veteran's medical records reveal no extended medical leave, and his discharge examination does not indicate any extended hospitalizations or the occurrence of the automobile accident.  Thus, the Board finds the medical records and the report of accidental injury from 1974 to be more probative than the Veteran's report of the accident occurring in July or August of 1972.  This follows because they are closer in time to the date of the accident, and they are supported by evidence found in the Veteran's treatment and personnel records, which contradicts the occurrence of an accident in service.  In sum, the evidence indicates the Veteran was involved in an automobile accident.  However, the Board finds the most probative evidence shows the accident did not occur during the Veteran's period of active duty.  

Accordingly, the Board must conclude that service connection is not warranted for an acquired psychiatric disability.  Based on the facts articulated above, the Board finds the most probative evidence establishes the automobile accident occurred on March 16, 1973, which was after the Veteran was discharged from active duty.  Therefore service connection for an acquired psychiatric disorder cannot be predicated upon this event. 


ORDER

The Board, having determined that new and material evidence has been received, finds the reopening of the claim of entitlement to service connection for an acquired psychiatric disorder is granted. 

Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is denied. 



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


